Citation Nr: 0844826	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-31 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from July 15, 1981 to 
July 31, 1988.  Prior to July 15, 1981, the veteran had 14 
years, 6 months, and 2 days of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a September 2003 statement, the veteran identified hernia-
related problems for which he sought service connection.  As 
the issue of entitlement to service connection for a hernia 
has not been developed for appellate review, it is referred 
to the originating agency for appropriate action.


REMAND

Regarding the claim on appeal, the Board finds that further 
development is necessary.

In a July 2003 statement, the veteran asserts that he first 
became aware of heart-related problems in 1986 when seeking 
treatment for chest pains, heart palpitations, and 
lightheadedness while in service.  In addition, the veteran 
maintains that in 1988 he had an abnormal electrocardiogram 
(ECG) reading as part of his separation examination.  The 
veteran further asserts that his family practitioner 
diagnosed mitral valve prolapse in 1994.  The veteran 
believes that the mitral valve prolapse is related to his in-
service symptoms or otherwise had its onset during service; 
thus, the veteran contends that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

The veteran's service medical records (SMRs) do not show 
treatment for mitral valve prolapse or other valvular heart 
disease.  The veteran's SMRs include an undated ECG 
indicating that the readings were within normal limits.  The 
veteran's May 17, 1988 separation examination includes an 
abnormal ECG and it was noted that the veteran exhibited 
symptoms of sinus bradycardia and possible anterior infarct.  
A repeat ECG done on May 23, 1988 was also abnormal.  
However, a follow-up ECG and echocardiogram on June 2, 1988 
indicates normal heart function, but there appears to have 
been a noticeable murmur.

A review of post-service medical evidence reveals that the 
veteran has been diagnosed with mitral valve prolapse.  A 
September 1994 ECG conducted by the Melbourne Internal 
Medicine Associates indicates that the "mitral valve 
exhibits some very late systolic prolapse."  In addition, a 
June 1998 ECG conducted by the University Center Imaging in 
Melbourne, Florida also indicates symptoms "related to 
mitral valve prolapse."  Finally, at an October 2003 VA 
examination, the examiner determined that although "the 
patient is basically asymptomatic with regards to the mitral 
valve prolapse . . . .  It is at least as likely as not that 
the patient has mitral valve prolapse with no significant 
disability related thereto."  Thus, the evidence establishes 
the existence of a current disability:  mitral valve 
prolapse.

At no time has a medical professional opined on the issue of 
the origin of the veteran's mitral valve prolapse nor on the 
issue of a nexus between the veteran's current condition and 
the veteran's active military service.  Although the veteran 
showed symptoms of sinus bradycardia in service, it is 
unclear from the medical evidence of record if the veteran's 
in-service condition can be related to, or the etiological 
cause of, the veteran's current mitral valve prolapse.  In 
his 2005 appeal, the veteran contends that the abnormal ECG, 
heart palpitations, and lightheadedness experienced while in 
service were symptoms of the early stages of mitral valve 
prolapse.  Nevertheless, although the veteran is competent as 
a layperson to describe the symptoms he has experienced, he 
is not competent to provide a medical opinion linking the 
symptoms to his current disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, the veteran's own 
assertions as to the etiology of his disability have no 
probative value.

Although the veteran was afforded a VA examination in 
connection with the claim, the examiner completed the 
examination and rendered conclusions without review of the 
claims file.  Thus, the examiner was unable to discuss the 
veteran's current condition within the context of either the 
veteran's medical or active service histories.  Ultimately, 
the examiner did not provide a nexus opinion.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the veteran's mitral 
valve prolapse.  The Board will therefore remand the case to 
schedule the veteran for another examination and to obtain a 
medical opinion regarding the medical probability that the 
veteran's mitral valve prolapse is attributable to military 
service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination by an examiner who has 
expertise in heart disease.  (Advise the 
veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2008).)  The 
entire claims file, including a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  The examiner should 
take a detailed history from the veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted.  

In consideration of the examination 
results, the examiner should ascertain 
whether the veteran has mitral valve 
prolapse.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed mitral valve prolapse.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed mitral valve prolapse is 
related to the veteran's period of active 
military service.  The examiner should 
comment on whether the in-service 
findings of sinus bradycardia on ECG can 
be related to, or the etiological cause 
of, the veteran's current mitral valve 
prolapse.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for mitral valve prolapse.  If 
the benefit sought is not granted, 
furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

